DETAILED ACTION
Status of Claims
Claims 1-20 are pending.  Objections and rejection are recited below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application, filed 15 February 2021 is a continuation of 16/285,188, filed 25 February 2019, and is now U.S. Patent No. 10,922,676.  Application 16/285,188 is a continuation of application 13/896,321, filed 16 May 2013 and is now U.S. Patent No. 10,217.103.  Accordingly, this application is given priority to 16 May 2013.
Claim Objections
Claims 1, 10 and 18 are objected to because the claims are structured such that it is hard to determine what Applicant is claiming as his invention. 
For example, in claim 1, the preamble recites “computer readable program code” and the limitations (a), (b), (c), (c1) and (c2) recite (citing representative limitation (a):
(a) computer readable program code maintaining, in the mobile device, a profile storing authentication data associated with: (1) a primary user of a mobile device, and (2) at least one secondary user that is authorized to use the mobile device.
It is not clear if the “computer readable program code” in the preamble is the same as or different from the “computer readable program code” in each of the limitations; the antecedent issue is not clear. 
If the Applicant wishes to claim a method, he should use words similar to: 
“A method for conserving power in a mobile device, the method comprising:
identifying, by a mobile device, that the mobile device in in a business location;
authenticating, by the mobile device, at least one secondary user based on the mobile device being at the business location;
displaying, by the mobile device, an image over a default lock screen wallpaper when the mobile device is in a screen locked state, wherein the image contains a scanning code,
facilitating, by the mobile device, a financial transaction at the business location based on the scanning code;
…
 
If the Applicant wishes to claim a system, he should use words similar to: 
“A system for conserving power in a mobile device comprising:
a mobile device containing authentication data, the authentication data containing (1) a primary user of a mobile device, and (2) at least one secondary user that is authorized to use the mobile device, the system performing the method steps of:
identifying that the mobile device in in a business location;
authenticating at least one secondary user based on the mobile device being at the business location;
displaying an image over a default lock screen wallpaper when the mobile device is in a screen locked state, wherein the image contains a scanning code,
facilitating a financial transaction at the business location based on the scanning code;
…

If the Applicant wishes to claim a computer readable medium, he should use words similar to: 
“A non-transitory computer-readable storage medium having instructions stored thereon that, when executed on a processor, perform the method steps of: 
Identifying that a mobile device in in a business location;
authenticating at least one secondary user based on the mobile device being at the business location;
displaying an image over a default lock screen wallpaper of the mobile device when the mobile device is in a screen locked state, wherein the image contains a scanning code,
facilitating a financial transaction at the business location based on the scanning code;
…

Correction is required.
Claim Interpretation
Regarding claims 1, 10 and 18, the clause “upon successful authentication”  is an optional limitation and, as such, is not further limiting if there is no successful authentication.
A recitation of intended use or purpose of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use or fulfilling said purpose, then it meets the claim.
The subject matter of a properly construed claim is defined by the terms that limit its scope. It is this subject matter that must be examined. As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. The following are examples of language that may raise a question as to the limiting effect of the language in a claim:
(A) statements of intended use or field of use,
(B) "adapted to" or "adapted for" clauses,
(C) "wherein" clauses, or
(D) "whereby" clauses.
This list of examples is not intended to be exhaustive. See also MPEP § 2111.04. 
The wherein clause of claim  1, 10 and 18  do not in any way affect the method steps performed.  For example, in claim 1, “wherein power is conserved in the mobile device by not unlocking it at the business location to conduct the financial transaction”  does not further affect  “replacing the image with another image showing the scanning code and a balance left on the financial account of the primary user”.  As such, such clauses are merely non-functional descriptive material which also do not further limit the claim.
USPTO personnel must consider all claim limitations when determining patentability of an invention over the prior art. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ401, 403-04 (Fed. Cir. 1983). Since a claim must be read as a whole, USPTO personnel may not disregard claim limitations comprised of printed matter. See Gulack, 703F.2d at 1384, 217 USPQ at 403; see also Diamond v. Diehr, 450 U.S. 175, 191, 209 USPQ 1, 10 (1981).  However, USPTO personnel need not give patentable weight to printed matter absent a new and unobvious functional relationship between the printed matter and the substrate.  See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004). The rationale behind the printed matter cases, in which, for example, written instructions are added to a known product, has been extended to method claims in which an instructional limitation is added to a method known in the art. Similar to the inquiry for products with printed matter thereon, in such method cases the relevant inquiry is whether a new and unobvious functional relationship with the known method exists. See In re Kao, 639 F.3d1057, ___, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d1267, ___, 95 USPQ2d 1833, 1842 (Fed. Cir.  2010).  See MPEP § 2111.05.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,922,676. (app 16/285,188).   Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the instant application is an article of manufacture broader than the method claim of the patent.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 10 and 18, are vague and indefinite in that the preamble recites “computer readable program code” and the limitations (a), (b), (c), (c1) and (c2) recite “computer readable program code”.  It is not clear if the “computer readable program code” in the preamble is the same as or different from the “computer readable program code” in each of the limitations; the antecedent issue is not clear. 
Claims 1, 10 and 18 are vague and indefinite in that, citing the representative limitation of claim 1:
(c1) computer readable program code displaying an image over a default lock screen wallpaper when the mobile device is in a screen locked state, wherein the image contains a scanning code,
It is not clear how an image is displayed over a default lock screen wall paper.  As best can be understood, the limitation appears to convey:
displaying an image on the screen of the mobile device, wherein the image contains a scanning code.
Perhaps a  limitation is missing which should convey:
displaying a lock screen wallpaper on the screen of the mobile device.
However, that is not evident.
Claims 1, 10 and 18 are vague and indefinite in that, citing the representative limitation of claim 1:
(c2) computer readable program code facilitating a financial transaction at the business location based on the scanning code without unlocking the mobile device, the financial transaction associated with a financial account of the primary user
It is not clear how the term “without unlocking the mobile device” further limits the claim.  For purposes of examination, the term will be interpreted as not further limiting.
Claim 18 is vague and indefinite in that in the limitation:
(c) computer readable program code authenticating the at least one secondary user based on the mobile device being at the business location, the at least one secondary user being unaware of authentication taking place, and upon successful authentication:
It is not clear how the term “the at least one secondary user being unaware of authentication taking place” further limits the claim.  For purposes of examination, the term will be interpreted as not further limiting.
For purposes of examination, the above claims will be interpreted to the best of the Examiner’s ability unless specified differently above.  Appropriate correction is required.
Claims 2-9, 11-17, 19 and 20 are rejected by way of dependency on a rejected independent claim.
The art rejections below are in view of the 112(b) rejections stated above.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 9 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable  over Albisu (US Pub/ No. 2012/0054046) in view of Borovsky et al (US Pub. No. 2012/0223890).
Regarding claim 1, Albisu teaches a method for charging a user at a point-of-sale (POS) terminal including scanning an image displayed on a display of a mobile device, extracting a payment key from the image, generating a bill including the payment key and an amount to be charged, transmitting the bill to a server across a network, and receiving a confirmation from the server that the user is billed [0011]. He teaches:
an article of manufacture comprising non-transitory computer storage medium storing computer readable program code – [0009]which, when executed by a computer, implements a method …  in a mobile device – [0021], the medium comprising:
(a) computer readable program code maintaining, in the mobile device, a profile storing authentication data associated with: (1) a primary user of a mobile device, and (2) at least one secondary user that is authorized to use the mobile device – [0009] and [0020];
 (b) computer readable program code identifying the mobile device is at a business location – [0034] and [0040];
 (c) computer readable program code passively authenticating the at least one secondary user based on the mobile device being at the business location, and upon successful authentication – [0035]:
(c1) computer readable program code displaying an image over a default lock screen wallpaper when the mobile device is in a screen locked state, wherein the image contains a scanning code - [0036] and [0038],
(c2) computer readable program code facilitating a financial transaction at the business location based on the scanning code without unlocking the mobile device, the financial transaction associated with a financial account of the primary user – [0011] and  [0026];
 (e) wherein the financial account is a credit account provided to the primary user by the business location, the credit account covering a cost of a purchase associated with the financial transaction in a card-not-present environment – [0008] and [0023].
Albisu does not explicitly disclose:
implementing a method to conserve power in a mobile device, 
(d) wherein power is conserved in the mobile device by not unlocking it at the business location to conduct the financial transaction.
However, Borovsky teaches a method, apparatus, and computer program product for switching a device between states based upon the characteristics of a received translation input [0001]. He teaches displaying a lock screen on the display, the lock screen indicating to the user that the device is in a locked state [0061]. The lock screen may include portions of the display that are deactivated or otherwise placed in a low-power state (e.g. not backlit) in order to conserve power whilst the device is in the locked state [Id.]. He teaches implementation of his invention as a mobile communications device such as a mobile telephone or PDA [0090].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Albisu’s disclosure to include deactivating the display screen of a mobile device when the device is in the locked state as taught by Borovsky in order to conserve power while the device is in the locked state - Borovsky [0061]. Further, the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claims 2 and 19, Albisu teaches said scanning code as being a barcode - [0007].
Regarding claim 3, Albisu teaches the identifying as being based on GPS location data - [0040].
Regarding claims 4 and 20, Albisu teaches the mobile device as being a mobile phone - [0021].
Regarding claim 5, Albisu teaches the passive authenticating as comprising passive speech recognition – [0026] “Interactive Voice Response (IVR) system”.
Regarding claim 6, Albisu teaches the identifying as being based upon a near field communication (NFC) interaction with a device at the business location – [0005] and [0008]
Regarding claim 8, Albisu teaches the device at the business location as being a point-of-sale (POS) terminal –[0007], [0008], [0009] and [0020].
Regarding claim 9, Albisu teaches replacing the image having the scanning code with another image showing the scanning code and a balance left on the financial account.
Claim 18 is substantially similar to claim 1 with the added limitation:
(c) … the at least one secondary user being unaware of authentication taking place …:
However, Examiner interprets this limitation as non-functional descriptive material in that it does not affect the method step of “authenticating the at least one secondary user based on the mobile device being at the business location”.
Claims 7 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable  over Albisu in view of Borovsky, in further view of Roundtree et al (US Pub. No. 20090254912 A1).
Regarding claims 7 and 16, neither Albisu nor Borovsky explicitly discloses the device at the business location as being an NFC tag
However, Roundtree teaches a system which builds an application related to transactions using one or more plugins [0026].  He teaches building application on a mobile device and using  RFID (Radio Frequency Identification) tag reader [0023].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Albisu’s disclosure to include RFID (Radio Frequency Identification) tag reader as taught by Roundtree because one would have recognized that these tags automate the system and make the system cost effective.
Claim 10 is substantially similar to claim 1 with the added limitation:
(c3) computer readable program code, upon successful completion of the financial transaction, replacing the image with another image showing the scanning code and a balance left on the financial account of the primary user.
Neither Albisu nor Borovsky explicitly discloses this limitation. 
However, Roundtree teaches a system which builds an application related to transactions using one or more plugins [0026].  He teaches a plugin associated with a user account which includes code that causes a mobile device to enable a user to (1) view a current balance, (2) view a remaining balance, (3) make a payment, (4) add money to an account, (5) give money to a prepaid customer, (6) ask a user for money, (7) request credit from a service provider, and so on [0046].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Albisu’s disclosure to include displaying a remaining balance on a user’s account as taught by Roundtree because one would have recognized that displaying such information improves the system and makes the system cost effective.
Regarding claim 11, Albisu teaches said scanning code as being a barcode -[0007].
Regarding claim 12, Albisu teaches the identifying as being based on GPS location data [0040].
Regarding claim 13, Albisu teaches the mobile device as being a mobile phone - [0021].
Regarding claim 14, Albisu teaches the passive authenticating as comprising passive speech recognition – [0026] “Interactive Voice Response (IVR) system”.
Regarding claim 15, Albisu teaches the identifying as being based upon a near field communication (NFC) interaction with a device at the business location – [0005] and [0008].
Regarding claim 17, Albisu teaches the device at the business location as being a point-of-sale (POS) terminal –[0007], [0008], [0009] and [0020].
Conclusion
The prior art of record and not relied upon is considered pertinent to Applicant’s disclosure:
Young et al:  “MOBILE EXPENSE CAPTURE AND REPORTING”, (US Pub. No. 20120259748 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J BAIRD whose telephone number is (571)270-3330. The examiner can normally be reached 7 am to 3:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
http://www.uspto.gov/interviewpractice.
If Applicant wishes to correspond to the Examiner via email, Applicant needs to file an AUTHORIZATION FOR INTERNET COMMUNICATIONS IN A PATENT APPLICATION form.  The form may be downloaded at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J BAIRD/Primary Examiner, Art Unit 3692